Citation Nr: 1546881	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-06 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left ear hearing loss.


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  
Although the matter on appeal has previously been addressed as a single claim, the Board has recharacterized the issues as reflected on the title page, since they involve application of distinct legal criteria.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  This is not prejudicial to the Veteran, insofar as both issues have been addressed by the RO.


FINDINGS OF FACT

1.  Left ear hearing loss was first demonstrated long after service and is not etiologically related to service.

2.  The Veteran did not incur additional left ear hearing loss disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for left ear hearing loss are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  After the Veteran raised a new theory of entitlement under the regulations of 38 U.S.C.A. § 1151 (2014), he was provided with additional VCAA notice regarding how to substantiate that claim in a November 2013 letter.  The claim was then readjudicated in a February 2014 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA and private treatment records identified by the Veteran have been obtained and no other outstanding treatment records have been identified by the Veteran.  The Board notes that records from treatment at a private emergency room (ER) in January 2010 are not of record, but finds that such records are not relevant to the claim.  The Veteran already had left ear hearing loss prior to that private treatment, and did not receive any VA treatment which could have been considered to have caused additional disability in the form of left ear hearing loss.  In addition, subsequent private treatment records document the Veteran's contemporaneous report of the treatment and diagnosis he received at the private ER.

The Veteran was provided with a VA examination in August 2011 and VA opinion in May 2012.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, such as a sensorineural hearing loss disability, manifesting themselves to a compensable degree within one year of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record reveals that the Veteran first complained of hearing loss in a July 2008 VA Agent Orange Registry examination.  The left ear tympanic membrane and canals were within normal limits and an audiogram was not conducted at that time.  

A private audiogram performed in January 2009 revealed left ear pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
	10
5
10
10
40

Speech audiometry was not performed utilizing the Maryland CNC word list as required.  Mild to moderate high frequency sensorineural hearing loss was diagnosed and the private record indicated that the findings had been stable since 2008.  The January 2009 private audiogram represents the earliest evidence of record of qualifying left ear hearing loss under 38 C.F.R. § 3.385.  

The Veteran contends that he incurred left ear hearing loss as a result of in-service acoustic noise exposure from weapons fire.  His statements regarding in-service noise exposure are consistent with the conditions of his service as an infantry officer and are found to be credible.  Moreover, he was awarded the Combat Action Ribbon, demonstrating combat experience.  Accordingly, although the claimed noise exposure is not shown in the service treatment records, its incurrence is conceded in accordance with the provisions of 38 U.S.C.A. § 1154(b).  

Two of the three elements necessary for service connection-current bilateral hearing loss and an in-service injury-are thus demonstrated.

However, service connection also requires a nexus between current symptoms and such in-service noise exposure or a continuity of symptomatology.  

Service treatment records include audiograms conducted for enlistment in February 1968 and separation in March and May 1971; each audiogram revealed bilateral hearing acuity to be within normal limits with threshold shifts ranging from zero to 10 decibels.  At no time during active duty service was an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 40 decibels or greater, the auditory thresholds for at least three of these frequencies 26 decibels or greater, or speech recognition scores using the Maryland CNC Test less than 94 percent.  Moreover, the Veteran never reported any hearing trouble during service and denied ear, nose, and throat trouble in a March 1971 report of medical history.  

In addition, June 1974 and May 1978 audiograms conducted after discharge from active duty revealed hearing to be within normal limits.  In fact, the May 1978 audiogram, completed about seven years after discharge from active duty, revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
-5
-5
0

The Veteran also specifically denied hearing loss in a June 1979 Officer Physical Examination Questionnaire.  In short, the pure tone thresholds recorded throughout the service treatment records were not sufficient to qualify as a disability under 
38 C.F.R. § 3.385.   

The first evidence of a left ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385 came in the January 2009 private audiogram, although that report indicated that the Veteran's hearing loss had been stable since 2008.  

In January 2010, the Veteran reported a sudden onset of left ear hearing loss.  He stated that he initially went to the VA ER for treatment but ultimately left without receiving any treatment after waiting approximately two hours.  A February 2010 private treatment record indicated that the Veteran then went to a private ER, which diagnosed eustachian tube dysfunction, and that he was treated with nasal spray and allergy medication.  

In a December 2013 statement, the Veteran reported that the private ER misdiagnosed his condition and so he did not receive proper treatment for his decreased hearing loss until he received private treatment with Dr. D.S. in February 2010.  At that time, the Veteran reported sudden left ear hearing loss five days prior, and denied trauma or recent illness.  He stated that there had been no change in his symptoms since their onset.  The Veteran also denied any other history of hearing loss at that time.  Dr. D.S. noted that the pinnae and external auditory canals were clear and tympanic membranes were intact and mobile.  The physician suggested that an MRI be performed in order to rule out schwannoma, but the Veteran declined.  

An audiogram revealed air conduction pure tone thresholds (and bone conduction thresholds in parentheses), in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95 (70)
95 (75)
90 (85)
X (X)
80 (80)

He had zero speech discrimination.  A follow-up examination later that month noted no improvement in hearing acuity.  A February 24, 2010, handwritten progress note indicates that an MRI revealed the internal auditory canal to be normal.  

Upon VA audiological examination in August 2011, the Veteran reported in-service noise exposure but stated that his hearing loss began in January 2010.  The Veteran reported that he worked for 25 years after service in law enforcement but reported the use of hearing protection.  He also reported hunting or recreational shooting and the use of power tools without any hearing protection and denied a history of previous ear disease or trauma.  

An audiogram revealed that air conduction pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
25
40
45

The examiner noted that the air conduction results were more representative of the Veteran's disability.  Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  Mild, mixed sensorineural and conductive left ear hearing loss was diagnosed.  
After reviewing the evidence of record, the examiner concluded that the left ear hearing loss was less likely as not associated with military noise exposure.  Of particular importance to the examiner was the fact that the Veteran reported a sudden onset of hearing loss in 2010.  

A new VA opinion was provided in May 2012 where, after reviewing the claims file, the VA examiner came to the same conclusion that the left ear hearing loss was not etiologically related to service.  The examiner noted that service treatment records are silent with regard to any hearing issues.  Similarly, post-service treatment records are silent for a diagnosis of hearing loss until 2009.  The examiner stated that there is no evidence that the Veteran's left ear hearing loss is related to injury while in service.  The sudden onset of symptoms over 40 years after leaving service would speak against service-related noise exposure as the etiology of the left ear hearing loss, as one would expect the gradual onset of symptoms in this situation.  Rather, the examiner stated, an acute injury to the auditory nerve long after separation is the more likely etiology of his current hearing loss given the sudden onset.  

Based on the forgoing, the Board finds that the weight of the evidence is against a finding that left ear hearing loss was incurred during service.  First, the Veteran has never stated that his hearing loss began during service and the evidence does not demonstrate in-service onset.  Service treatment records document that the Veteran's hearing was within normal limits upon discharge and did not undergo a significant threshold shift during active duty.  Moreover, audiograms conducted in 1974 and 1978, three and seven years post-discharge respectively, demonstrate hearing within normal limits.  The Veteran denied ear trouble multiple times during service and specifically denied hearing loss in a 1979 employment questionnaire.  Moreover, the first evidence of a complaint or diagnosis of hearing loss came more than 36 years post-discharge.  Accordingly, the Board finds the preponderance of the evidence is against a finding that left ear hearing loss manifested within the first post service year or during service to a sufficient degree to identify the disease.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, supra. Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case
The record also fails to demonstrate that left ear hearing loss was incurred as a result of his confirmed in-service noise exposure.  The first evidence of bilateral hearing loss came more than 36 years after discharge, which included post-service noise exposure from 25 years in law enforcement, albeit reportedly with hearing protection, and from hunting or recreational gun use and the use of power tools without hearing protection.   To the extent that the Veteran had left ear hearing loss prior to the sudden onset of more severe hearing loss in January 2010, there is nothing linking that hearing loss to service.  The Veteran himself has not reported such a link and there is no medical evidence supporting such a link. 

Rather, the Veteran has specifically reported, including during the February 2010 private treatment and August 2011 VA examination, that his hearing loss began with the sudden onset of more severe hearing loss in January 2010.  While he contends that that sudden onset of hearing loss is somehow related to the in-service noise exposure, the August 2011 and May 2012 VA opinions do not support this contention.  The May 2012 VA examiner specifically found that a more gradual onset of hearing loss would have been expected if the Veteran's left ear hearing loss had been caused or aggravated by his in-service noise exposure.  Rather, the sudden onset of the more severe left ear hearing loss was more likely indicative of acute injury to the auditory nerve long after separation.  

The Board acknowledges the Veteran's contention that his left ear hearing loss was somehow linked to his in-service noise exposure even though the hearing loss did not begin during service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to chronic hearing loss disability is commonly known and, therefore, the Veteran's testimony that his current left ear hearing loss is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the August 2011 and May 2012 medical opinion evidence in this case to be more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  
 
As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss is etiologically related to his in-service noise exposure.  

Compensation Under 38 U.S.C.A. § 1151

The Board further notes that in a June 2012 notice of disagreement, the Veteran raised a claim under 38 U.S.C.A. § 1151, by saying that his sudden onset left ear hearing loss was due to treatment at the VA medical center (VAMC) emergency room (ER).  The regulation provides that compensation shall be awarded for a qualifying additional disability which was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.361.  

In this case, however, the Veteran did not receive any VA treatment.  The Veteran has reported, including in December 2013 and March 2014 statements to VA, that after he arrived at the VA ER, he was told to proceed to another room to fill out paperwork regarding financial liability and eligibility for VA treatment.  He stated that he was upset by this because he had already filled out such paperwork at a separate VA facility and did not think he should have to do that paperwork again.  The Veteran stated that the ER was very busy that day and that he ultimately decided to go to a different ER before receiving any VA treatment.  He contends that had he received prompt VA treatment, his hearing likely would have been restored.  

However, the Board notes that there is no evidence supporting the Veteran's contention in the December 2013 statement that he was denied VA treatment.  Rather, he has consistently stated that he did not think he should have to fill out any paperwork before being treated, and that he chose to leave to go to another hospital after seeing how busy the VA ER was that day.  The filing of paperwork before treatment is a routine practice across emergency treatment facilities, particularly when the patient is not presenting with emergent, or life-threatening, illness or injury.  Moreover, the Veteran himself noted that the ER was very busy as the waiting room was quite crowded.  It was the Veteran's choice to leave to receive treatment at a less crowded facility, but there is no evidence that VA denied him treatment.  

Moreover, there is no evidence to support the Veteran's contention that had he received quicker treatment at VA, his hearing likely would have been restored.  First, the Veteran has not been shown to possess the medical expertise to make such a claim, and there is no medical evidence supporting that contention.  Second, the Veteran stated that he was misdiagnosed at the private ER he went to after leaving the VA ER, and that the first treatment he received for his hearing loss was with Dr. D.S. on February 3, 2010.  However, records from Dr. D.S. demonstrate that treatment from February 3 to February 12, 2010, did not result in any change in his hearing.  In fact, it wasn't until several weeks later in March 2010 that his hearing began to improve.  This evidence weighs against a finding that had the Veteran received VA treatment within the two hours during which he waited, his hearing would have likely been restored.  

As such, the Board finds that the weight of the evidence is against a finding of service connection or compensation under 38 U.S.C.A. § 1151 for left ear hearing loss and the claims are, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for left ear hearing loss is denied.  

Compensation under 38 U.S.C.A. § 1151 for left ear hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


